USDC IN/ND case 1:21-cv-00152-DRL-SLC document 1 filed 04/21/21 page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION


APRIL ZENT,                               )
                                          )
                            Plaintiff,    )
                                          )
vs.                                       )       CIVIL NO: 1:21-cv-00152
                                          )
MENARD, INC. d/b/a Menards                )
                                          )
                            Defendant.    )


                                NOTICE OF REMOVAL

       Comes now Defendant, Menard, Inc. d/b/a Menards (“Defendant”), by counsel,

pursuant to 28 U.S.C § 1446, and respectfully files its Notice of Removal, removing this

cause from the Allen Superior Court to the United States District Court for the Northern

District of Indiana, on the basis of diversity. In support of its Notice of Removal,

Defendant states as follows:

       1.     On December 30, 2020, an action was commenced by Plaintiff, April Zent

(“Plaintiff”), against Defendant in the Allen Superior Court, entitled April Zent v. Menard,

Inc. d/b/a Menards and Earl T. Carter, Cause No. 02D09-2012-CT-636. A copy of the Allen

Superior Court’s Chronological Case Summary, obtained from MyCase, is attached

hereto as Exhibit “A.”

       2.     Plaintiff’s Complaint was served on Defendant along with a Summons, a

Jury Demand, and an Appearance by Plaintiff’s attorney. Those documents are compiled

and attached as Exhibit “B.”

                                              1
USDC IN/ND case 1:21-cv-00152-DRL-SLC document 1 filed 04/21/21 page 2 of 3


       3.     On January 12, 2021 and January 28, 2021, counsel appeared on Defendant’s

behalf. Copies of the appearances of Karl Veracco and Eric Blume are attached as Exhibit

“C.”

       4.     On January 28, 2021, Defendant timely filed its Answer to Plaintiff’s

Complaint (“Answer”). A copy of the file-stamped Answer is attached as Exhibit “D”.

       5.     On January 28, 2021, Defendant and Carter filed a Motion to Enforce

Settlement Agreement, a copy of which is attached as Exhibit “E.” Plaintiff’s Response

in Opposition to the Motion to Enforce is attached as Exhibit “F.”

       6.     The Court ultimately denied the Motion to Enforce Settlement Agreement.

A copy of the Court’s Order is attached as Exhibit “G.”

       7.     When the Complaint was first filed, Earl T. Carter (“Carter”) was also a

defendant in this action. Like Plaintiff, Carter is an Indiana resident.

       8.     On April 14, 2021, the parties filed a Stipulation of Dismissal, stipulating to

the dismissal of Plaintiff’s claims against Carter. A copy of the Stipulation of Dismissal

is attached as Exhibit “H.”

       9.     On April 15, 2021, the Court entered an Order of Dismissal, dismissing

Plaintiff’s claims against Carter, a copy of which is attached as Exhibit “I.”

       10.    The amount in controversy exceeds $75,000 and, following the April 15,

2021 dismissal of Carter, there is now complete diversity between the parties. As such,

this case became removable on April 15, 2021.

       11.    Accordingly, this case is now one over which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1332 and is one which may be removed

                                             2
USDC IN/ND case 1:21-cv-00152-DRL-SLC document 1 filed 04/21/21 page 3 of 3


to this Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441 because

jurisdiction of this action exists in this Court by reason of diversity. More specifically,

Plaintiff, a resident of Indiana, has asserted a claim against Defendant, a Wisconsin

Corporation with a principal place of business in Wisconsin, with an amount in

controversy that exceeds $75,000.

       12.    Defendant is filing a Notice of Removal contemporaneously herewith in the

Allen Superior Court.

       WHEREFORE, Defendant, Menard, Inc. d/b/a Menards, by counsel, files its

Notice of Removal, removing the above-action now pending against it in the Allen

Superior Court to this Court forthwith.

                                          CARSON LLP


                                          By _/s/Eric M. Blume_____________________
                                                Eric M. Blume (29836-02)
                                                Karl J. Veracco (16891-53)
                                                Attorneys for Defendant
301 W. Jefferson Blvd., Suite 200
Fort Wayne, Indiana 46802
Telephone: (260) 423-9411

                              CERTIFICATE OF SERVICE

       I certify that on April 21, 2021, I electronically filed the foregoing document using
the Indiana E-Filing System (IEFS). I also certify that on the same date the foregoing
document was served upon the following person via IEFS:

              David Singleton, Esq.
              dsingleton@blackburnandgreen.com

                                                 /s/Eric M. Blume




                                             3
